DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-037303, filed on 3/02/2018 and parent Application No. JP2018-237191, filed on 12/19/2018.

Information Disclosure Statement
The information disclosure statement submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 3 is objected to because of the following informalities:  
Regarding claim 3,
The claim recites: “wherein each of the at least two reflectors is configured to reflect the within a space”…  This should seemingly be --wherein each of the at least two reflectors is configured to reflect the light within a space-- for clarity and consistency with analogous claim 14.

Regarding claim 15,
The claim recites: “between the optical systems and a second reflector; and a second reflector to reflect the light…” in lines 4-5.  This should seemingly be --between the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the corresponding image sensor" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the image sensor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohashi (US 20050088762 A1) (hereinafter Ohashi).
Regarding claim 1, Ohashi discloses:
An optical system, comprising: [See Ohashi, abstract discloses a “super wide-angle” lens optical system.]
two optical systems, each optical system including at least two reflectors and a stop, [See Ohashi, ¶ 0088, 0124-0125 discloses an optical system with two optical axes (each optical axis comprising multiple lens groups, such as relay lenses), and first, second, and third “reflecting members” (mirrors), and also including a field stop; See Ohashi, Fig. 8 illustrates the respective “left” and “right” optical axes 1L, and 1R, respectively.]
each of the optical systems configured to focus light, and [See Ohashi, ¶ 0124-0125, Figs. 1 and 8 discloses relay lens groups of right and left optical systems (R1R, and R1L, respectively), and more so that the lens groups function to focus and guide light onto an image pickup plane of an image sensor.]
each of the at least two reflectors configured to reflect the light. [See Ohashi, ¶ 0124-0125 discloses bending light along various optical axes.  Fig. 8 makes explicitly clear that the reflective units M1R, M2R, M3R each function to reflect light along both a left and right optical axis (1L, and 1R, respectively) to ultimately guide/focus the light onto a correpsonding imaging plane of an image sensor.]

Regarding claim 2, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Ohashi discloses: 
wherein each of the optical systems further includes a lens closest to an object side, each lens facing in a direction. [See Ohashi, Fig. 8 illustrates objective lens groups for right and left optical systems (ObR, and ObL, respectively) each facing in “a direction”; See Ohashi, Fig. 1 illustrates exemplary lens configurations as defining objective lenses and relay lenses, of the optical systems.  Each of the right and left optical systems are observable as having objective lens groups, and Fig. 1 illustrates a first lens surface r1 as corresponding with a “closest to an object side”.]

Regarding claim 3, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the at least two reflectors is configured to reflect the within a space between each of two planes orthogonal to an optical axis of the lens closest to the object side, each of the planes including a surface of the lens closest to the object side. [See Ohashi, Fig. 8, (looking to the “right” optical system merely for explanation purposes), the first reflector M1R reflects the light to a plane orthogonal to an optical axis of the objective lens ObR, and the second reflector M2R reflects the light to another plane orthogonal to an optical axis of the objective lens ObR.  See annotated Fig. 8 below, which illustrates an example coordinate system to illustrate ObR in a z-y axis, RG1R separately in an x-y axis, and RG2R separately in an x-z axis.]

    PNG
    media_image1.png
    544
    683
    media_image1.png
    Greyscale


Regarding claim 4, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein the at least two reflectors include: a first reflector to reflect the light to a direction different between the optical systems and a second reflector; and a second reflector to reflect the light to a direction common between the optical system. [See Ohashi, Fig. 8 illustrates first reflectors M1R and M1L reflecting the light such that the optical axes 1L and 1R are different (different between the optical systems), and additionally wherein reflectors M2L and M2R reflect the light such that the optical axes 1L and 1R are “common” at least such that they align on the same axis line.]

Regarding claim 5, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein each of the optical systems further includes a front group and a rear group, disposed in that order from the object side to an image side, [See Ohashi, ¶ 0122, 0124-0125, Fig. 8 discloses “front lens subgroups” RG1R/RG1L and “rear lens subgroups” RG2R/RG2L (corresponding with right and left optical systems, respectively).] wherein, in each of the optical systems, the at least two reflectors reflect the light between the front group and the rear group. [See Ohashi, Fig. 8, following the optical path from entering the objective lenses ObR/ObL, it is clearly discerned that the light passes from the objective lens group to the front lens subgroup, to the rear lens subgroup of each optical system.]

Regarding claim 6, Ohashi discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein the stop is disposed between the first reflector and the second reflector. [See Ohashi, ¶ 0135, discloses placing an aperture stop S between front and rear lens subgroups.  Looking to Fig. 8, it is thus at least suggested that the aperture stop could be placed after RG1R (a front lens subgroup), but before M2R (a second reflector).]

Regarding claim 7, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
wherein an aperture of the stop is set based on an output of the corresponding image sensor. [See Ohashi, ¶ 0107 discloses the use of an auto-iris adjustable depending on a brightness of an image output by the image sensor.]

Regarding claim 8, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi discloses:
[See Ohashi, ¶ 0124-0125, Fig. 8 discloses “third” reflecting members (M3R, and M3L), which function to reflect light from rear lens subgroups RG2R and RG2L onto the image pickup plane of an image pickup device 10.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Ollier (US 20190230283 A1) (hereinafter Ollier).
Regarding claim 11, Ohashi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ohashi does not appear to explicitly disclose:
further comprising two image sensors, each of the at least two reflectors configured to reflect the light, and each of the optical system configured to form an image on a corresponding image sensor of the two image sensors. 
However, Ollier discloses:
further comprising two image sensors, each of the at least two reflectors configured to reflect the light, and each of the optical system configured to form an image on a corresponding image sensor of the two image sensors. [See Ollier, Fig. 7a illustrates the optical system disposed with a first image sensor 703 (corresponding with a first optical arrangement 701) and a second image sensor 706 (corresponding with a second optical arrangement 704); See Ollier, ¶ 0038, 0211 which further discloses the implementation of two image sensors.] [See Ollier, ¶ 0216 discloses light passing through a set of lenses to an image sensor where an image is registered.]
In the above citations and throughout the reference as a whole, Ohashi discloses the implementation of an optical system through formation of several objective lens groups, reflectors (mirrors), and relay lens groups to guide light onto an image sensor.  Notably, Ohashi’s disclosure accounts for guiding light from two separate optical lens systems onto specific allocated portions of a common image sensor.  As cited above, Ohashi suggests the use of two separate optical systems and a shared image sensor to accomplish the formation of a super wide-angle image.  Ohashi does not elaborate on the use of two separate image sensors contained within a single casing housing.

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi to add the teachings of Ollier in order to form a single sequence of unified video images covering a 360 degree spherical field of view.

Regarding claim 12, Ohashi discloses:
An imaging apparatus comprising: [See Ohashi, abstract discloses a “super wide-angle” lens optical system.]
two optical systems; [See Ohashi, ¶ 0088, 0124-0125 discloses an optical system with two optical axes (each optical axis comprising multiple lens groups, such as relay lenses)]
each optical system including at least two reflectors and a stop, [See Ohashi, ¶ 0124-0125, Fig. 8 discloses and first, second, and third “reflecting members” (M1R, M2R, M3R, as corresponding with a “right” optical system), and also including a field stop; See Ohashi, Fig. 8 illustrates the respective “left” and “right” optical axes 1L, and 1R, respectively.]
each of the optical systems configured to focus light, [See Ohashi, ¶ 0124-0125, Figs. 1 and 8 discloses relay lens groups of right and left optical systems (R1R, and R1L, respectively), and more so that the lens groups function to focus and guide light onto an image pickup plane of an image sensor.]
each of the at least two reflectors configured to reflect the light, and [See Ohashi, ¶ 0124-0125 discloses bending light along various optical axes.  Fig. 8 makes explicitly clear that the reflective units M1R, M2R, M3R each function to reflect light along both a left and right optical axis (1L, and 1R, respectively) to ultimately guide/focus the light onto a correpsonding imaging plane of an image sensor.]
Ollier discloses:
two image sensors; and [See Ollier, Fig. 7a illustrates the optical system disposed with a first image sensor 703 (corresponding with a first optical arrangement 701) and a second image sensor 706 (corresponding with a second optical arrangement 704); See Ollier, ¶ 0038, 0211 which further discloses the implementation of two image sensors.] 
a casing housing the two optical systems and the two image sensors, [See Ollier, Figs. 1b, 5a, 5b discloses a “housing” containing the first and second lens optical systems, and two image sensors corresponding therewith.]
each of the optical systems is configured to form an image on a corresponding image sensor of the two image sensors. [See Ollier, ¶ 0216 discloses light passing through a set of lenses to an image sensor where an image is registered.]
See Examiner’s previous rejection of claim 11 for motivation to combine.

Regarding claim 13, Ohashi in view of Ollier discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Ollier discloses:
wherein each of the optical systems further includes a lens closest to an object side, and the lens closest to the object side faces a direction different between the optical systems. [See Ollier, Figs. 4, 5a, 5b illustrate optical systems on opposing surfaces of a housing, and thus contained with lenses/lens groups facing different directions.]
See Examiner’s previous rejection of claim 11 for motivation to combine.

Regarding claim 14, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise. 

Regarding claim 15, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.

Regarding claim 16, Ohashi in view of Ollier discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Ollier discloses:
wherein, in each of the optical systems, the lens closest to the object side is disposed in an upper portion of the casing, and the corresponding image sensor is disposed below the lens closest to the object side. [See Ollier, Fig. 8a illustrates an image sensor on a same axis as an objective lens (701), and Fig. 8b illustrates an image sensor disposed below an objective lens (701); See Ollier, ¶ 0217 discloses that light paths with multiple reflectors are further variants to improve the usage of available space.  Thus, it is at least suggested that the sensor would be physically located below an objective lens (a lens closest to an object side).]
See Examiner’s previous rejection of claim 11 for motivation to combine.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Takayoshi (WO 2016103446 A1; machine translation provided herewith).  
Regarding claim 9, Ohashi discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Ohashi does not explicitly disclose:

	However, Takayoshi discloses:
wherein the third reflector has a convex exit surface. [See Takayoshi, Fig. 1, Fig. 6 illustrates reflective surface “r5”; See Takayoshi, abstract ¶ 473, 850 of provided translation, which discloses a reflective surface r5, which reflects incoming light to a first imaging surface.  Incoming light reflects from a first reflection surface r4 in a direction away from the first image plane (12), and reflects again from a second reflection surface r5 towards the image plane (12).  Although recited as a “second reflection surface”, r5 effectively functions as a “third reflector” of the instant invention, as it is the last reflector in the optical system before the incoming light reaches an image sensor.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ohashi to add the teachings of Takayoshi in order to reduce the effects of eccentric aberration of light reflected onto an image sensor. (Takayoshi, ¶ 473).

Regarding claim 10, Ohashi discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Takayoshi discloses:
wherein a convex lens is disposed following the third reflector. [See Takayoshi, Fig. 6 illustrates a biconvex lens 13 following reflective surface r5 in the optical path of incoming light towards the image sensor 12.]
See Examiner’s previous rejection of claim 9 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170359568 A1			Georgiev; Todor Georgiev et al.
US 20140218468 A1			Gao; Chunyu et al.
US 20150301316 A1			MASUDA; Kensuke et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.